Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/2022 regarding the previous double patenting rejections have been fully considered but they are not persuasive. The previous double patenting rejections were not addressed by applicant and the applicant wishes to address the double patenting rejection only when allowable subject matter is presented.

Applicant’s arguments, see page 8 of applicant arguments/remarks, filed 07/08/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections has been withdrawn. 

Applicant’s arguments, see page 9 of applicant arguments/remarks, filed 07/08/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. 

Applicant's arguments filed 07/08/2022 regarding the previous prior art rejections of the independent claims have been fully considered but they are not persuasive. 
Applicant argues that Yang is silent in teaching "the first electronic component including a matching circuit, the switching circuit is configured to receive an external signal to control a state of the coil; and a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component, the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor, the switching circuit is operably coupled to the second conductor, and the second electronic component is operably coupled to the first conductor". 
However, the examiner mostly disagrees with this argument. Yang does in fact teach "a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component [Fig. 5, wherein there is current flowing on the outer shield (see Fig. 3). Therefore, the current flowing on the outer shield will cause a parallel connection between the diode and capacitor on the left side of Fig. 5. See also Fig. 4, wherein the diode and capacitor (left side of figure) are in parallel connection. See also rest of reference.], the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor [Fig. 5, see capacitor on left side of coil. See also rest of reference.], the switching circuit is operably coupled to the second conductor [Fig. 5, wherein the diode is coupled to both the first and second conductors. See also rest of reference.], and the second electronic component is operably coupled to the first conductor [Fig. 5, wherein the capacitor (left side of figure) is coupled to the first conductor through the inductor or diode. See also Fig. 4 and rest of reference.]". Yang is silent in teaching the first electronic component including a matching circuit, and the switching circuit is configured to receive an external signal to control a state of the coil.
	Applicant then argues that secondary reference, Sodickson, also does not teach "the first electronic component including a matching circuit, the switching circuit is configured to receive an external signal to control a state of the coil; and a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component, the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor, the switching circuit is operably coupled to the second conductor, and the second electronic component is operably coupled to the first conductor".
The examiner respectfully disagrees. In the previous office action, the examiner relied on Sodickson to teach “the switching circuit is configured to receive an external signal to control a state of the coil” [Claim 19; ¶0010; ¶0104 and rest of reference which discloses switches/pin diodes. See also Fig. 15-16 and 18 and rest of reference.]. Sodickson does also teach the first electronic component including a matching circuit [¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].
Therefore, it is believed by the examiner that the combination of Yang, in view of Sodickson does teach all the limitations of claim 1. The previous prior art rejection stands. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6, and 8-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6, 14, and 18 of copending Application No. 16/446096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-6, 14, and 18 of the reference application disclose all the limitations found in claims 1-2, 4, 6, and 8-12 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0187227), in view of Sodickson (US 2018/0329005).

Regarding claim 1, Yang teaches a coil for receiving a magnetic resonance (MR) signal, comprising: 
a first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.]; and 
a second conductor electrically coupled to the first conductor, the second conductor extending along the first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.], wherein: 
the first conductor has at least two first openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], 
the second conductor has at least two second openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], wherein: 
a first electronic component and a switching circuit are placed at one of the at least two first openings and one of the at least two second openings [See Fig. 5, wherein there is a diode and a inductor on the left side of the figure. The first electronic component can be considered the inductor and the diode is the diode component. See also rest of reference.], respectively,
the first electronic component is configured to facilitate an electric current flow between the first conductor and the second conductor [Fig. 5, wherein current can flow between the conductors through the inductor. See also rest of reference.], 
a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component [Fig. 5, wherein there is current flowing on the outer shield (see Fig. 3). Therefore, the current flowing on the outer shield will cause a parallel connection between the diode and capacitor on the left side of Fig. 5. See also Fig. 4, wherein the diode and capacitor (left side of figure) are in parallel connection. See also rest of reference.], 
the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor [Fig. 5, see capacitor on left side of coil. See also rest of reference.], 
the switching circuit is operably coupled to the second conductor [Fig. 5, wherein the diode is coupled to both the first and second conductors. See also rest of reference.], and 
the second electronic component is operably coupled to the first  conductor [Fig. 5, wherein the capacitor (left side of figure) is coupled to the first conductor through the inductor or diode. See also Fig. 4 and rest of reference.].
However, Yang is silent in teaching the first electronic component including a matching circuit, and the switching circuit is configured to receive an external signal to control a state of the coil.
	Sodickson, which is also in the field of MRI, teaches the first electronic component including a matching circuit [¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.], and the switching circuit is configured to receive an external signal to control a state of the coil [Claim 19; ¶0010; ¶0104 and rest of reference which discloses switches/pin diodes. See also Fig. 15-16 and 18 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 2, Yang and Sodickson teach the limitations of claim 1, which this claim depends from.
	Yang and Sodickson both further teach wherein the first conductor and the second conductor are electrically coupled by the first electronic component via two connection ends, and the two connection ends include a combination of: a first end of the first conductor corresponding to one of the at least two first openings and a second end of the second conductor corresponding to one of the at least two second openings [Yang - Fig. 5, wherein the inductor and capacitor seen at the left side of the coil are both used to connect the inner and outer conductors. Further, as can be seen the capacitor and inductor are connected to the ends of the inner and outer conductors. See also rest of reference. Sodickson - See also Fig. 16, which shows multiple capacitors and diodes (detuning circuits) connecting the inner and outer conductors. The PIN diodes connecting  “the inner and outer conductor at each side”, ¶0104. Each side is meant to be the ends of the inner and outer conductor. See also rest of reference.], two first ends of the first conductor, or two second

Regarding claim 3, Yang and Sodickson teach the limitations of claim 1, which this claim depends from.
	Yang is silent in teaching wherein the coil is supported on a support component, the support component includes a plurality of positioning markers, and the coil is arranged based on the plurality of positioning markers.
	Sodickson further teaches wherein the coil is supported on a support component, the support component includes a plurality of positioning markers, and the coil is arranged based on the plurality of positioning markers [¶0010, wherein the coil elements are integrated a flexible glove or adaptive housing. ¶0113-0114, wherein each finger groove/protrusion is used to place a coil element and can be considered a position marker. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 4, Yang and Sodickson teach the limitations of claim 1, which this claim depends from.
	Yang and Sodickson both further teach wherein the first conductor and the second conductor form a coaxial structure [Yang - ¶0019 and Fig. 5. Sodickson - See Fig. 4 and 16, wherein a coaxial arrangement of the inner and outer conductors is shown. See also rest of reference.].

Regarding claim 6, Yang and Sodickson teach the limitations of claim 1, which this claim depends from.
	Yang and Sodickson both further teach wherein a diameter of the first conductor is smaller than or equal to a diameter of the second conductor [Yang - Fig. 5, wherein the outer conductor is around the inner conductor and therefore, has a larger diameter. Sodickson - Fig. 4 and 16, wherein there is an inner conductor and outer conductor, the inner conductor has a smaller diameter than the outer conductor. See also rest of reference.].

Regarding claim 7, Yang and Sodickson teach the limitations of claim 2, which this claim depends from.
	Yang and Sodickson both further teach wherein the two connection ends are selected based on a length difference between a length of the first conductor and a length of the second conductor or a length by which an end of one of the first or second conductor extends beyond an end of the other [Yang – Fig. 5, wherein the inner and outer conductors extend different amounts. Sodickson - See Fig. 16, wherein the connections are shown where the inner conductor extends past the outer conductor. See also rest of reference.].

Regarding claim 8, Yang and Sodickson teach the limitations of claim 1, which this claim depends from.
	Yang and Sodickson both further teach wherein a gap between the first conductor and the second conductor is filled with an electrically insulating material [Yang – Fig. 3, wherein insulation is between the conductors. See also rest of reference. Sodickson - ¶0131, wherein a dielectric is used between the inner and outer conductors. ¶0149, wherein Teflon encases the inner conductor. See also rest of reference.].

Regarding claim 9, Yang and Sodickson teach the limitations of claim 1, which this claim depends from.
	Yang further teaches wherein the coil further includes a third electronic component placed at one of the at least two first openings and the at least two second openings that is other than the first opening and the second opening where the first electronic component is placed, where the switching circuit is placed, and where the second electronic component is placed [Fig. 5, see capacitor on the right side of the coil loop. See also rest of reference.].

Regarding claim 10, Yang and Sodickson teach the limitations of claim 9, which this claim depends from.
	Yang further teaches wherein the third electronic component includes at least one of a capacitor, an inductor, or a switching circuit  [Fig. 5, see capacitor on the right side of the coil loop. See also rest of reference.].

Regarding claim 11, Yang teaches a coil assembly for receiving a magnetic resonance (MR) signal, wherein the coil assembly includes a plurality of coils, and at least one of the plurality of coils includes: 
a first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.]; and 
a second conductor electrically coupled to the first conductor, the second conductor extending along the first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.], wherein: 
the first conductor has at least two first openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], 
the second conductor has at least two second openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], 
a first electronic component and a switching circuit placed at one of the at least two first openings and one of the at least two second openings [See Fig. 5, wherein there is a diode and a inductor on the left side of the figure. The first electronic component can be considered the inductor and the diode is the diode component. See also rest of reference.], respectively, 
the first electronic component is configured to facilitate an electric current flow between the first conductor and the second conductor [Fig. 5, wherein current can flow between the conductors through the inductor. See also rest of reference.],
a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component [Fig. 5, wherein there is current flowing on the outer shield (see Fig. 3). Therefore, the current flowing on the outer shield will cause a parallel connection between the diode and capacitor on the left side of Fig. 5. See also Fig. 4, wherein the diode and capacitor (left side of figure) are in parallel connection. See also rest of reference.], 
the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor [Fig. 5, see capacitor on left side of coil. See also rest of reference.], 
the switching circuit is operably coupled to the second conductor [Fig. 5, wherein the diode is coupled to both the first and second conductors. See also rest of reference.], and 
the second electronic component is operably coupled to the first conductor [Fig. 5, wherein the capacitor (left side of figure) is coupled to the first conductor through the inductor or diode. See also Fig. 4 and rest of reference.].
However, Yang is silent in teaching the first electronic component including a matching circuit, and the switching circuit is configured to receive an external signal to control a state of the coil.
Sodickson, which is also in the field of MRI, teaches the first electronic component including a matching circuit [¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.], and the switching circuit is configured to receive an external signal to control a state of the coil [Claim 19; ¶0010; ¶0104 and rest of reference which discloses switches/pin diodes. See also Fig. 15-16 and 18 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 12, Yang and Sodickson teach the limitations of claim 11, which this claim depends from.
	Yang is silent in teaching herein the coil assembly includes a support component configured to support the plurality of coils.
	Sodickson further teaches wherein the coil assembly includes a support component configured to support the plurality of coils [¶0149, wherein the coils can be located on a glove. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 13, Yang and Sodickson teach the limitations of claim 12, which this claim depends from.
	Yang is silent in teaching the support component comprising a plurality of positioning markers, wherein the plurality of coils are distributed in the support component according to the plurality of positioning markers.
	Sodickson further teaches the support component comprising a plurality of positioning markers, wherein the plurality of coils are distributed in the support component according to the plurality of positioning markers [¶0010, wherein the coil elements are integrated a flexible glove or adaptive housing. ¶0113-0114, wherein each finger groove/protrusion is used to place a coil element and can be considered a position marker. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 14, Yang and Sodickson teach the limitations of claim 13, which this claim depends from.
	Yang is silent in teaching wherein one of the plurality of coils overlaps or is adjacent to one of the plurality of positioning markers corresponding to the coil.
	Sodickson further teaches wherein one of the plurality of coils overlaps or is adjacent to one of the plurality of positioning markers corresponding to the coil [¶0010, wherein the coil elements are integrated a flexible glove or adaptive housing. ¶0113-0114, wherein each finger groove/protrusion is used to place a coil element. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 15, Yang and Sodickson teach the limitations of claim 13, which this claim depends from.
	Yang is silent in teaching wherein at least one of the plurality of positioning markers includes at least one of an opening, a groove, a protrusion, a carved line, a clasp, or a printed pattern.
	Sodickson further teaches wherein at least one of the plurality of positioning markers includes at least one of an opening, a groove, a protrusion, a carved line, a clasp, or a printed pattern [¶0010, wherein the coil elements are integrated a flexible glove or adaptive housing. ¶0113-0114, wherein each finger groove/protrusion is used to place a coil element. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 16, Yang and Sodickson teach the limitations of claim 13, which this claim depends from.
	Yang is silent in teaching wherein the plurality of coils are unevenly distributed in the support component.
	Sodickson further teaches wherein the plurality of coils are unevenly distributed in the support component [¶0113, wherein there is 5 finger coils and 3 coils located on the palm/wrist. Therefore, there the coils are unevenly distributed along the length of the hand. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

Regarding claim 17, Yang and Sodickson teach the limitations of claim 16, which this claim depends from.
	Yang is silent in teaching wherein sizes of at least two of the plurality of coils are different.
	Sodickson further teaches wherein sizes of at least two of the plurality of coils are different [Fig. 21A, wherein the top right figure shows the dashed lines of the coil. The coils outline the fingers and fingers have different sizes (see ¶0149, wherein the coil is stitched along the contour of the finger).. Therefore, the coils have different sizes. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson because Yang and Sodickson both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 15-16 and 18] and because Yang teaches a diode component used in the coaxial RF coil and Sodickson teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil [Sodickson - ¶0098; ¶0104; ¶0108; ¶0123. See also rest of reference which discloses a PIN diode] and that inductors are used for matching purposes [Sodickson - ¶0105 and Fig. 15 (see inductor L1), wherein the inductor (L of LC circuit) is a matching circuit. See also rest of reference.].Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors disclosed in Sodickson as the functions of the diode and inductor disclosed in Yang. Then the inductor in Yang will be a first electronic component including a matching circuit and the diode in Yang will be a switching circuit is configured to receive an external signal to control a state of the coil.

At least independent claims 1 and 11 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yang, in view Misic (US 4,839,594).

Regarding claim 1, Yang teaches a coil for receiving a magnetic resonance (MR) signal, comprising: 
a first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.]; and 
a second conductor electrically coupled to the first conductor, the second conductor extending along the first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.], wherein: 
the first conductor has at least two first openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], 
the second conductor has at least two second openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], wherein: 
a first electronic component and a switching circuit are placed at one of the at least two first openings and one of the at least two second openings [See Fig. 5, wherein there is a diode and a inductor on the left side of the figure. The first electronic component can be considered the inductor and the diode is the diode component. See also rest of reference.], respectively,
the first electronic component is configured to facilitate an electric current flow between the first conductor and the second conductor [Fig. 5, wherein current can flow between the conductors through the inductor. See also rest of reference.], 
a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component [Fig. 5, wherein there is current flowing on the outer shield (see Fig. 3). Therefore, the current flowing on the outer shield will cause a parallel connection between the diode and capacitor on the left side of Fig. 5. See also Fig. 4, wherein the diode and capacitor (left side of figure) are in parallel connection. See also rest of reference.], 
the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor [Fig. 5, see capacitor on left side of coil. See also rest of reference.], 
the switching circuit is operably coupled to the second conductor [Fig. 5, wherein the diode is coupled to both the first and second conductors. See also rest of reference.], and 
the second electronic component is operably coupled to the first  conductor [Fig. 5, wherein the capacitor (left side of figure) is coupled to the first conductor through the inductor or diode. See also Fig. 4 and rest of reference.].
However, Yang is silent in teaching the first electronic component including a matching circuit, and the switching circuit is configured to receive an external signal to control a state of the coil.
	Misic, which is also in the field of MRI, teaches the first electronic component including a matching circuit [Fig. 2 and 4, wherein inductor 62 is used for tuning/matching the capacitance. Fig. 6-7, see 60 wherein capacitor and parallel inductor are used for matching. Misic “In accordance with another more limited aspect of the present invention, an adjustable impedance is connected with the inner and outer conductors adjacent the preamplifier for adjusting tuning, impedance matching, or the like.” Further, “an inductor 62 is connected in parallel with the capacitor 60 across the inner and outer conductors to enable the coil to be tuned to resonance.” See also See also rest of reference.], and the switching circuit is configured to receive an external signal to control a state of the coil [Fig. 2, 4, 7, wherein the diodes are used for active decoupling. and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Misic because Yang and Misic both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 2, 4, 6-7. See also rest of both references] and because Yang teaches a diode component used in the coaxial RF coil and Misic teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil and to use inductors (also capacitors) for tuning/matching coil characteristics [Misic – see diodes and  PIN diodes. Fig. 2, 4 “an inductor 62 is connected in parallel with the capacitor 60 across the inner and outer conductors to enable the coil to be tuned to resonance.”]. Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors (and capacitors) disclosed in Misic as the functions of the diode disclosed in Yang, so the coil in Yang can be actively decoupled and tuned/matched.

Regarding claim 11, Yang teaches a coil assembly for receiving a magnetic resonance (MR) signal, wherein the coil assembly includes a plurality of coils, and at least one of the plurality of coils includes: 
a first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.]; and 
a second conductor electrically coupled to the first conductor, the second conductor extending along the first conductor [Fig. 5, channel of RF coil includes inner and outer conductor. See also rest of reference.], wherein: 
the first conductor has at least two first openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], 
the second conductor has at least two second openings [Fig. 5, wherein the inner and outer conductors both have two openings. See also rest of reference.], 
a first electronic component and a switching circuit placed at one of the at least two first openings and one of the at least two second openings [See Fig. 5, wherein there is a diode and a inductor on the left side of the figure. The first electronic component can be considered the inductor and the diode is the diode component. See also rest of reference.], respectively, 
the first electronic component is configured to facilitate an electric current flow between the first conductor and the second conductor [Fig. 5, wherein current can flow between the conductors through the inductor. See also rest of reference.],
a second electronic component is placed at a same opening as the switching circuit such that the switching circuit is in parallel connection with the second electronic component [Fig. 5, wherein there is current flowing on the outer shield (see Fig. 3). Therefore, the current flowing on the outer shield will cause a parallel connection between the diode and capacitor on the left side of Fig. 5. See also Fig. 4, wherein the diode and capacitor (left side of figure) are in parallel connection. See also rest of reference.], 
the second electronic component is configured to adjust a frequency of the MR signal, the second electronic component comprising a capacitor [Fig. 5, see capacitor on left side of coil. See also rest of reference.], 
the switching circuit is operably coupled to the second conductor [Fig. 5, wherein the diode is coupled to both the first and second conductors. See also rest of reference.], and 
the second electronic component is operably coupled to the first conductor [Fig. 5, wherein the capacitor (left side of figure) is coupled to the first conductor through the inductor or diode. See also Fig. 4 and rest of reference.].
However, Yang is silent in teaching the first electronic component including a matching circuit, and the switching circuit is configured to receive an external signal to control a state of the coil.
Misic, which is also in the field of MRI, teaches the first electronic component including a matching circuit [Fig. 2 and 4, wherein inductor 62 is used for tuning/matching the capacitance. Fig. 6-7, see 60 wherein capacitor and parallel inductor are used for matching. Misic “In accordance with another more limited aspect of the present invention, an adjustable impedance is connected with the inner and outer conductors adjacent the preamplifier for adjusting tuning, impedance matching, or the like.” Further, “an inductor 62 is connected in parallel with the capacitor 60 across the inner and outer conductors to enable the coil to be tuned to resonance.” See also See also rest of reference.], and the switching circuit is configured to receive an external signal to control a state of the coil [Fig. 2, 4, 7, wherein the diodes are used for active decoupling. and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Misic because Yang and Misic both teach a coaxial conductor arrangement for coils used in MRI [Yang – Fig. 5. Sodickson - See Fig. 2, 4, 6-7. See also rest of both references] and because Yang teaches a diode component used in the coaxial RF coil and Misic teaches that it known in the art to provide diodes in coaxial RF coils to detune/switch the coil and to use inductors (also capacitors) for tuning/matching coil characteristics [Misic – see diodes and  PIN diodes. Fig. 2, 4 “an inductor 62 is connected in parallel with the capacitor 60 across the inner and outer conductors to enable the coil to be tuned to resonance.”]. Therefore, it would have been obvious to try using the functions of the PIN diodes and inductors (and capacitors) disclosed in Misic as the functions of the diode disclosed in Yang, so the coil in Yang can be actively decoupled and tuned/matched.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yang, in view of previously cited Sodickson, and in further view of Sacher (US 2007/0257676).

Regarding claim 5, Yang and Sodickson teaches the limitations of claim 1, which this claim depends from.
	Yang and Sodickson further teaches wherein the second conductor is around the 53Attorney Docket No. 20618-0377US01 first conductor [Yang - ¶0019 and Fig. 5. Sodickson - See Fig. 4 and 16, wherein the outer conductor is around the inner conductor. See also rest of reference.].
	However, Yang and Sodickson are silent in teaching wherein the second conductor is spirally wound.
	Sacher, which is also in the field of NMR/MRI, teaches wherein the second conductor is spirally wound [¶0033; ¶0092; Fig. 4b, 10c. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson with the teachings of Sacher because Yang and Sodickson teach a coaxial conductor arrangement including an inner and outer conductor and Sacher also teaches a coaxial arrangement in which the outer conductor can be wound around the inner conductor which provides additional flexibility and high shielding [Sacher - ¶0033; ¶0092; Fig. 4b, 10c. See also rest of reference.].

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yang, in view of previously cited Sodickson, and in further view of Leussler (US 2008/0204021).

Regarding claim 18, Yang and Sodickson teaches the limitations of claim 12, which this claim depends from.
	Sodickson further teaches wherein the coil assembly includes a cover configured to accommodate the plurality of coils [¶0106; ¶0131 wherein heat shrink tubing can be used to cover the conductors of the coils. See also rest of reference.].
	However, Yang and Sodickson are silent in teaching wherein the coil assembly includes a cover configured to accommodate the support component.
	Leussler, which is also in the field of MRI, teaches wherein the coil assembly includes a cover configured to accommodate the support component and the plurality of coils [See ¶0028 and Fig. 2A, wherein foam layers 84, 86 cover the coils 82 and support later 80. The foam layers also insulate the coils. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson with the teachings of Leussler because Yang, Sodickson, and Leussler all teach flexible coil arrays including Sodickson and Leussler who teach coils that can be integrated into garments that patients can wear and Leussler teaches that it is known to include cover layers to protect against water, moisture, body fluids, and other forms of contamination [Leussler - ¶0028].

Regarding claim 19, Yang, Sodickson, and Leussler teach the limitations of claim 18, which this claim depends from.
	Yang is silent in teaching wherein the support component and the cover are stacked over each other.
	Sodickson and Leussler teach wherein the support component and the cover are stacked over each other [Sodickson - ¶0106; ¶0131 wherein the heat shrink tubing is on top of the coil elements which is on top of the support (such as the glove or other material, ¶0010). Leussler – Fig. 2A shows that foam layers 84, 86 are stacked on the support layer 80. See also rest of both references.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson with the teachings of Leussler because Yang, Sodickson, and Leussler all teach flexible coil arrays including Sodickson and Leussler who teach coils that can be integrated into garments that patients can wear and Leussler teaches that it is known to include cover layers to protect against water, moisture, body fluids, and other forms of contamination [Leussler - ¶0028].

Regarding claim 20, Yang, Sodickson, and Leussler teach the limitations of claim 18, which this claim depends from.
	Yang is silent in teaching wherein the cover or the support component is made of a rigid electrically insulating material or a soft electrically insulating material.
	Sodickson and Leussler further teach wherein the cover or the support component is made of a rigid electrically insulating material or a soft electrically insulating material [Sodickson - ¶0106; ¶0131 wherein heat shrink and the glove are soft insulating materials. Leussler – wherein the printed circuit board 80 and the foam layers 84, 86 are flexible (i.e. soft) insulating materials.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yang and Sodickson with the teachings of Leussler because Yang, Sodickson, and Leussler all teach flexible coil arrays including Sodickson and Leussler who teach coils that can be integrated into garments that patients can wear and Leussler teaches that it is known to include cover layers to protect against water, moisture, body fluids, and other forms of contamination [Leussler - ¶0028].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greim (US 2019/0235034) is considered relevant prior art because the reference teaches a coaxial coil configuration wherein lumped components are located at openings in the coaxial coil [See Fig. 4-5]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896